DETAILED ACTION
This office action is in response to the communication received on 06/18/2020 concerning application no. 16/955,120 filed on 06/18/2020.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 2: The marked ROI points are difficult to distinguish from the ultrasound image in the background.
Fig. 3: The marked ROI points and the text are difficult to distinguish from the ultrasound image in the background.
Fig. 4: The text is difficult to distinguish from the ultrasound image in the background.
Fig. 3: The marked ROI points and the text are difficult to distinguish from the ultrasound image in the background.
Fig. 6: The y-axis is missing units of measurement.
Fig. 7: The x and y axes are missing axis labels and units of measurements.
Fig. 8: The x and y axes are missing axis labels and units of measurements.
Fig. 11: The x, y, and z axes are missing units of measure. Also, the points of cluster 1 and 2 and error productions are difficult to distinguish from one another.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 1, recites “enhanced ultrasound biofeedback therapy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what ultrasound is considered to be “enhanced”. Ultrasound could be enhanced from a prior established ultrasound therapy. Another interpretation is that the ultrasound is enhanced to provide ultrasound images.
For purposes of examination, the Office is considering the ultrasound to provide ultrasound images.
Lines 1-2, recite “improved speech remediation treatment”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if speech remediation treatment has been “improved”. “Improved” speech remediation treatment can refer to the speech improved to an established prior speech treatment. Another interpretation is that it is improved in achieving specific results in the concept of speech remediation.
For purposes of examination, the Office is considering the “improved speech remediation treatment” to be a treatment that merely improves speech of a user from a state prior to use of the treatment.
Line 3 and 11, recites “improved user interface”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if user interface has been “improved”. The claim does not provide indicate how the user interface is an improvement or what it is an improvement in comparison to. 
For purposes of examination, the Office is considering a user interface that operates with a user to be a user interface.
Lines 21 and 22, recites “enhanced images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if the images have been “enhanced”. The claim does not disclose prior images or an improvement upon the images in question. The claim states “generate on or more enhanced images”. The claim does not provide indicate how the image is an enhancement or what it is an enhancement in comparison to.
For purposes of examination, the Office is considering the element to be an ultrasound image.
Line 24, recites “a tongue blade”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the tongue blade is referring to the medical instrument or the top of the tongue.
For purposes of examination, the Office is considering the tongue blade to refer to the tongue top.

Claim 2 is indefinite for the following reasons:
Lines 4, recites “enhanced images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if the images have been “enhanced”. The claim does not disclose prior images or an improvement upon the images in question. The claim states “generate on or more enhanced images”. The claim does not provide indicate how the image is an enhancement or what it is an enhancement in comparison to.
For purposes of examination, the Office is considering the element to be an ultrasound image.

Claim 3 is indefinite for the following reasons:
Lines 4, recites “tongue blade”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the tongue blade is referring to the medical instrument or the top of the tongue.
For purposes of examination, the Office is considering the tongue blade to refer to the tongue top.

Claim 4 is indefinite for the following reasons:
Lines 8, recites “enhanced images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if the images have been “enhanced”. The claim does not disclose prior images or an improvement upon the images in question. The claim states “generate on or more enhanced images”. The claim does not provide indicate how the image is an enhancement or what it is an enhancement in comparison to.
For purposes of examination, the Office is considering the element to be an ultrasound image.
Line 3, recites “tongue blade”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the tongue blade is referring to the medical instrument or the top of the tongue.
For purposes of examination, the Office is considering the tongue blade to refer to the tongue top.
Lines 4, recite “one or more frames”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the frames are the same as the images established in claim 1 or are separate and distinct features. If the frames are different from the images, it is further unclear as claims 1 and 3 establish that the ROIs and tongue-air interface are in the images while claim 4 establishes they are present in the frames. That is, in the case of the frames being different from the images, it is unclear if the ROIs and tongue-air interface are on the frame or on the image.
For purposes of examination, the Office is considering the frame and the image to be the same.

Claim 5 is indefinite for the following reasons:
Lines 5 and 7, recites “improved user interface”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if user interface has been “improved”. The claim does not provide indicate how the user interface is an improvement or what it is an improvement in comparison to. 
For purposes of examination, the Office is considering a user interface that operates with a user to be a user interface.
Line 7, recites “enhanced images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if the images have been “enhanced”. The claim does not disclose prior images or an improvement upon the images in question. The claim states “generate on or more enhanced images”. The claim does not provide indicate how the image is an enhancement or what it is an enhancement in comparison to.
For purposes of examination, the Office is considering the element to be an ultrasound image.

Claim 16 is indefinite for the following reasons:
Line 1, recites “enhanced ultrasound biofeedback therapy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what ultrasound is considered to be “enhanced”. Ultrasound could be enhanced from a prior established ultrasound therapy. Another interpretation is that the ultrasound is enhanced to provide ultrasound images.
For purposes of examination, the Office is considering the ultrasound to provide ultrasound images.
Lines 1-2, recite “improved speech remediation treatment”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if speech remediation treatment has been “improved”. “Improved” speech remediation treatment can refer to the speech improved to an established prior speech treatment. Another interpretation is that it is improved in achieving specific results in the concept of speech remediation.
For purposes of examination, the Office is considering the “improved speech remediation treatment” to be a treatment that merely improves speech of a user from a state prior to use of the treatment.
Lines 10-11, recites “enhanced images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if the images have been “enhanced”. The claim does not disclose prior images or an improvement upon the images in question. The claim states “generate on or more enhanced images”. The claim does not provide indicate how the image is an enhancement or what it is an enhancement in comparison to.
For purposes of examination, the Office is considering the element to be an ultrasound image.
Line 13, recites “a tongue blade”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the tongue blade is referring to the medical instrument or the top of the tongue.
For purposes of examination, the Office is considering the tongue blade to refer to the tongue top.

Claim 17 is indefinite for the following reasons:
Lines 3, recites “tongue blade”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the tongue blade is referring to the medical instrument or the top of the tongue.
For purposes of examination, the Office is considering the tongue blade to refer to the tongue top.

Claim 18 is indefinite for the following reasons:
Lines 1, recites “enhanced images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what reference or standard is used to consider if the images have been “enhanced”. The claim does not disclose prior images or an improvement upon the images in question. The claim states “generate on or more enhanced images”. The claim does not provide indicate how the image is an enhancement or what it is an enhancement in comparison to.
For purposes of examination, the Office is considering the element to be an ultrasound image.
Line 3, recites “tongue blade”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the tongue blade is referring to the medical instrument or the top of the tongue.
For purposes of examination, the Office is considering the tongue blade to refer to the tongue top.
Lines 4, recite “one or more frames”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the frames are the same as the images established in claim 1 or are separate and distinct features. If the frames are different from the images, it is further unclear as claims 1 and 3 establish that the ROIs and tongue-air interface are in the images while claim 4 establishes they are present in the frames. That is, in the case of the frames being different from the images, it is unclear if the ROIs and tongue-air interface are on the frame or on the image.
For purposes of examination, the Office is considering the frame and the image to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson ("Comparing tongue shapes from ultrasound imaging using smoothing spline analysis of variance", July 2006, Journal Acoustic Society of America, pages 407-415) in view of Freiburger (PGPUB No. US 2013/0281856).

Regarding claim 1, Davidson teaches a system for an enhanced ultrasound biofeedback therapy for an improved speech remediation treatment for an individual through an improved user interface, the system comprising: 
one or more processors (Paragraph 2 of Data Collection Procedure Section teaches the use of a Sonosite Titan portable ultrasound machine1 using a 5 – 8 MHz Sonosite C-11 transducer. Processors are inherently present in ultrasound machines and transducer to function); 
one or more memory modules communicatively coupled to the one or more processors (Paragraph 2 of Data Collection Procedure Section teaches the use of a Sonosite Titan portable ultrasound machine2 using a 5 – 8 MHz Sonosite C-11 transducer); 
an ultrasound machine comprising a display and communicatively coupled to the one or more memory modules (Paragraph 2 of Data Collection Procedure Section teaches the use of a Sonosite Titan portable ultrasound machine3 using a 5 – 8 MHz Sonosite C-11 transducer. As noted above, the processor and memory are part of the system for the electronic system to function. Fig. 1-2 and 4 show ultrasound images); 
a probe device communicatively coupled to the ultrasound machine, the probe device comprising a transducer (Paragraph 2 of Data Collection Procedure Section teaches the use of a Sonosite Titan portable ultrasound machine using a 5 – 8 MHz Sonosite C-11 transducer); 
a user interface module communicatively coupled to the display of the ultrasound machine, the improved user interface of a computing device, or both (Paragraph 2 of Data Collection Procedure Section teaches the use of a Sonosite Titan portable ultrasound machine4 using a 5 – 8 MHz Sonosite C-11 transducer. As noted above, the processor and memory are part of the system for the electronic system to function. Fig. 1-2 and 4 show ultrasound images); and 
machine readable instructions stored in the one or more memory modules that cause the system to perform at least the following when executed by the one or more processors (Paragraph 2 of Data Collection Procedure Section teaches the use of a Sonosite Titan portable ultrasound machine5 using a 5 – 8 MHz Sonosite C-11 transducer. As noted above, the processor and memory are part of the system for the electronic system to function): 
transmit a plurality of ultrasound (US) waves from the probe device toward a tongue of the individual along a mid-sagittal plane from below a jaw area of the individual (Fig. 1 teaches that the tongue image is a mid-sagittal ultrasound image. The Fig. 3 shows the ultrasound probe is placed below the patient’s jaw. Paragraph 2 of the Data Collection Procedure teaches that the midsagittal images are taken at a 29.97 Hz frame rate); 
receive, into the transducer of the probe device, a plurality of reflected US waves (Paragraph 2 of the Data Collection Procedure teaches that the midsagittal images are taken at a 29.97 Hz frame rate and the information is input into the computer. Furthermore, it is well known that the ultrasound imaging is done based on receiving reflected ultrasound signals6); 
convert, via the probe device, the plurality of reflected US waves into a plurality of US signals (Paragraph 2 of the Data Collection Procedure teaches that the midsagittal images are taken at a 29.97 Hz frame rate and the information is input into the computer. Furthermore, it is well known that the ultrasound imaging is done based on receiving reflected ultrasound signals7); 
transmit, via the probe device, the plurality of US signals to the ultrasound machine (Paragraph 2 of the Data Collection Procedure teaches that the midsagittal images are taken at a 29.97 Hz frame rate and the information is input into the computer. Furthermore, it is well known that the ultrasound imaging is done based on transmission of ultrasound signals8); and 
the one or more enhanced images including identified Regions of Interest (ROIs) along tongue sub-parts comprising a tongue root, a tongue dorsum, and a tongue blade and respective ROI points identified therein (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses).
	However, Davidson is silent regarding a system, comprising:
generate one or more enhanced images of the tongue at least partially based on the plurality of US signals in real-time.
	In an analogous imaging field of endeavor, regarding tongue ultrasound imaging, Freiburger teaches a system, comprising:
receive, into the transducer of the probe device, a plurality of reflected US waves (Paragraph 0026 teaches that the ultrasound energy is emitted and received by the transducer. Paragraph 0027 teaches that this repeating transmission and reception is used in generating ultrasound image data. The images can be of the tongue); 
transmit, via the probe device, the plurality of US signals to the ultrasound machine (Paragraph 0026 teaches that the ultrasound energy is emitted and received by the transducer. Paragraph 0027 teaches that this repeating transmission and reception is used in generating ultrasound image data. The images can be of the tongue); and 
generate one or more enhanced images of the tongue at least partially based on the plurality of US signals in real-time (Paragraph 0027 teaches that the images can be of the tongue. Paragraph 0024 teaches that the ultrasound imaging is done in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davidson with Freiburger’s teaching of generating tongue ultrasound images in real-time. This modified system would allow the user to use real-time images with 20-30 Hz frame rate and that provides little to no perceived jumping or jerkiness (Paragraph 0064 of Freiburger). Furthermore, the modification allows for the imaging of data to be as recent as possible and allow for the monitoring of the tongue motion, position, and information (Paragraph 0084 of Freiburger).

Regarding claim 2, modified Davidson teaches the system in claim 1, as discussed above.
	Davidson further teaches a system, wherein the machine readable instructions stored in the one or more memory modules further cause the system to perform at least the following when executed by the one or more processors: 
display the one or more enhanced images on the display of the ultrasound machine (Paragraph 2 of Data Collection Procedure Section teaches the use of a Sonosite Titan portable ultrasound machine9 using a 5 – 8 MHz Sonosite C-11 transducer. As noted above, the processor and memory are part of the system for the electronic system to function. Fig. 1-2 and 4 show ultrasound images).

Regarding claim 3, modified Davidson teaches the system in claim 1, as discussed above.
	Davidson further teaches a system, wherein the respective ROI points are disposed along a tongue-air interface and comprise one or more Root Points along the tongue root, one or more Dorsum Points along the tongue dorsum, and one or more Blade Points along the tongue blade (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses. Paragraph 5 teaches that the entire tongue is observed. Paragraph 6 of General Discussion teaches that the entire tongue is observed. The top of the tongue is in contact with the air. Fig. 3 shows that the speaker does not have anything in their mouth).
In an analogous imaging field of endeavor, regarding tongue ultrasound imaging, Freiburger teaches a system, wherein the respective ROI points are disposed along a tongue-air interface (Paragraph 0053 teaches that the tongue is segmented such that the air is distinguished and the tongue is segmented from the other objects. Paragraph 0034 teaches that the locations of interface are associated to the tongue air interface on the tongue surface).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davidson with Freiburger’s teaching of the tongue is related to the air. This modified method would allow the user to distinguish various parts from the tongue during the imaging of the tongue (Paragraph 0053 of Freiburger). Furthermore, the modification allows for the enhancement of tongue data (Paragraph 0050 of Freiburger).

Regarding claim 16, Davidson teaches a method for an enhanced ultrasound biofeedback therapy for an improved speech remediation treatment for an individual, the method comprising: 
transmitting a plurality of ultrasound (US) waves from a probe device toward a tongue of the individual along a mid-sagittal plane from below a jaw area of the individual (Fig. 1 teaches that the tongue image is a mid-sagittal ultrasound image. The Fig. 3 shows the ultrasound probe is placed below the patient’s jaw. Paragraph 2 of the Data Collection Procedure teaches that the midsagittal images are taken at a 29.97 Hz frame rate);
receiving, into a transducer of the probe device, a plurality of reflected US waves (Paragraph 2 of the Data Collection Procedure teaches that the midsagittal images are taken at a 29.97 Hz frame rate and the information is input into the computer. Furthermore, it is well known that the ultrasound imaging is done based on receiving reflected ultrasound signals10);
converting, via the probe device, the plurality of reflected US waves into a plurality of US signals (Paragraph 2 of the Data Collection Procedure teaches that the midsagittal images are taken at a 29.97 Hz frame rate and the information is input into the computer. Furthermore, it is well known that the ultrasound imaging is done based on receiving reflected ultrasound signals11);
the one or more enhanced images including identified Regions of Interest (ROIs) along tongue sub-parts comprising a tongue root, a tongue dorsum, and a tongue blade and respective ROI points identified therein (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses).
	However, Davidson is silent regarding a method, comprising:
receiving, into a transducer of the probe device, a plurality of reflected US waves; 
transmitting, via the probe device, the plurality of US signals to an ultrasound machine; and 
generating one or more enhanced images of the tongue at least partially based on the plurality of US signals in real-time.
	In an analogous imaging field of endeavor, regarding tongue ultrasound imaging, Freiburger teaches a method, comprising:
receiving, into a transducer of the probe device, a plurality of reflected US waves (Paragraph 0026 teaches that the ultrasound energy is emitted and received by the transducer. Paragraph 0027 teaches that this repeating transmission and reception is used in generating ultrasound image data. The images can be of the tongue);
transmitting, via the probe device, the plurality of US signals to an ultrasound machine (Paragraph 0026 teaches that the ultrasound energy is emitted and received by the transducer. Paragraph 0027 teaches that this repeating transmission and reception is used in generating ultrasound image data. The images can be of the tongue); and
generating one or more enhanced images of the tongue at least partially based on the plurality of US signals in real-time (Paragraph 0027 teaches that the images can be of the tongue. Paragraph 0024 teaches that the ultrasound imaging is done in real time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davidson with Freiburger’s teaching of generating tongue ultrasound images in real-time. This modified method would allow the user to use real-time images with 20-30 Hz frame rate and that provides little to no perceived jumping or jerkiness (Paragraph 0064 of Freiburger). Furthermore, the modification allows for the imaging of data to be as recent as possible and allow for the monitoring of the tongue motion, position, and information (Paragraph 0084 of Freiburger).

Regarding claim 17, modified Davidson teaches the method in claim 16, as discussed above.
	Davidson further teaches a method, wherein the respective ROI points are disposed along a tongue-air interface and comprise one or more Root Points along the tongue root, one or more Dorsum Points along the tongue dorsum, and one or more Blade Points along the tongue blade (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses. Paragraph 5 teaches that the entire tongue is observed. Paragraph 6 of General Discussion teaches that the entire tongue is observed. The top of the tongue is in contact with the air. Fig. 3 shows that the speaker does not have anything in their mouth).
In an analogous imaging field of endeavor, regarding tongue ultrasound imaging, Freiburger teaches a method, wherein the respective ROI points are disposed along a tongue-air interface (Paragraph 0053 teaches that the tongue is segmented such that the air is distinguished and the tongue is segmented from the other objects. Paragraph 0034 teaches that the locations of interface are associated to the tongue air interface on the tongue surface).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davidson with Freiburger’s teaching of the tongue is related to the air. This modified method would allow the user to distinguish various parts from the tongue during the imaging of the tongue (Paragraph 0053 of Freiburger). Furthermore, the modification allows for the enhancement of tongue data (Paragraph 0050 of Freiburger).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson ("Comparing tongue shapes from ultrasound imaging using smoothing spline analysis of variance", July 2006, Journal Acoustic Society of America, pages 407-415) in view of Freiburger (PGPUB No. US 2013/0281856) further in view Kamiyama (PGPUB No. US 2010/0312112).

Regarding claim 4, modified Davidson teaches the system in claim 3, as discussed above.
Davidson further teaches a system, wherein the instructions to generate the one or more enhanced images including the respective ROI points identified in the identified ROIs along tongue sub-parts comprising the tongue root, the tongue dorsum, and the tongue blade (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses. Paragraph 5 teaches that the entire tongue is observed. Paragraph 6 of General Discussion teaches that the entire tongue is observed. The top of the tongue is in contact with the air. Fig. 3 shows that the speaker does not have anything in their mouth) comprise instructions to: 
place the identified ROIs along the tongue-air interface in one or more frames (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses. Paragraph 5 teaches that the entire tongue is observed. Paragraph 6 of General Discussion teaches that the entire tongue is observed. The top of the tongue is in contact with the air. Fig. 3 shows that the speaker does not have anything in their mouth. Paragraph 2 of Data Collection Procedure teaches that the video frame rate is 29.97 Hz).
In an analogous imaging field of endeavor, regarding tongue ultrasound imaging, Freiburger teaches a system, wherein the respective ROI points are disposed along a tongue-air interface (Paragraph 0053 teaches that the tongue is segmented such that the air is distinguished and the tongue is segmented from the other objects. Paragraph 0034 teaches that the locations of interface are associated to the tongue air interface on the tongue surface); 
and the association of tongue air interface with brightness that identify locations of interest with brightness (Paragraph 0034 teaches that the brightness is associated to the tongue air interface and used in defining the locations of interest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davidson with Freiburger’s teaching of the tongue is related to the air. This modified apparatus would allow the user to distinguish various parts from the tongue during the imaging of the tongue (Paragraph 0053 of Freiburger). Furthermore, the modification allows for the enhancement of tongue data (Paragraph 0050 of Freiburger).
However, the combination of Davidson and Freiburger is silent regarding a system, comprising:
smooth the one or more frames, 
identify one or more local brightness maxima within each ROI, and 
dispose the respective ROI points in each identified ROI along the one or more local brightness maxima representative.
	In an analogous imaging field of endeavor, regarding ultrasound image processing based on image brightness, Kamiyama teaches a system, comprising:
smooth the one or more frames (Paragraph 0042 teaches that the apparatus generates a smoothed image with train of brightness values that exhibit the maximum brightness in the surrounding area), 
identify one or more local brightness maxima within each ROI (Paragraph 0042 teaches that the apparatus generates a smoothed image with train of brightness values that exhibit the maximum brightness in the surrounding area. Paragraph 0047 teaches that the organ contour and the ROI is determined based on the maximum brightness point), and 
dispose the respective ROI points in each identified ROI along the one or more local brightness maxima representative (Paragraph 0042 teaches that the apparatus generates a smoothed image with train of brightness values that exhibit the maximum brightness in the surrounding area. Paragraph 0047 teaches that the organ contour and the ROI is determined based on the maximum brightness point. The ROI is set based on the maximum brightness point. The absolute maximum brightness is a local brightness).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Davidson and Freiburger with Kamiyama’s teaching of setting ROI’s based on maximum brightness and smoothening images. This modified apparatus would allow the user to easily visualize the object of interest (Paragraph 0007 of Kamiyama). Furthermore, the modification allows for improvement of the signal by selecting points based on the strongest visual intensity.

Regarding claim 18, modified Davidson teaches the method in claim 17, as discussed above.
Davidson further teaches a method, generating the one or more enhanced images including the respective ROI points identified in the identified ROIs along tongue sub-parts comprising the tongue root, the tongue dorsum, and the tongue blade (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses. Paragraph 5 teaches that the entire tongue is observed. Paragraph 6 of General Discussion teaches that the entire tongue is observed. The top of the tongue is in contact with the air. Fig. 3 shows that the speaker does not have anything in their mouth) further comprise: 
placing the identified ROIs along the tongue-air interface in one or more frames (Fig. 2 shows the then ultrasound image that has the maximally raised tongue dorsum with the white ellipses indicating the tongue curve. The tongue root and tip have been defined. Paragraph 4 of the Smoothing Splines teaches that the tongue’s dorsum and root are defined. Paragraph 5 of the Smoothing Spline teaches that the tongue blade is defined with pixel values’ height and length. Furthermore, Fig. 2 shows the curve of the tongue is defined by the white ellipses. Paragraph 5 teaches that the entire tongue is observed. Paragraph 6 of General Discussion teaches that the entire tongue is observed. The top of the tongue is in contact with the air. Fig. 3 shows that the speaker does not have anything in their mouth. Paragraph 2 of Data Collection Procedure teaches that the video frame rate is 29.97 Hz).
In an analogous imaging field of endeavor, regarding tongue ultrasound imaging, Freiburger teaches a method, wherein the respective ROI points are disposed along a tongue-air interface (Paragraph 0053 teaches that the tongue is segmented such that the air is distinguished and the tongue is segmented from the other objects. Paragraph 0034 teaches that the locations of interface are associated to the tongue air interface on the tongue surface); 
and the association of tongue air interface with brightness that identify locations of interest with brightness (Paragraph 0034 teaches that the brightness is associated to the tongue air interface and used in defining the locations of interest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davidson with Freiburger’s teaching of the tongue is related to the air. This modified method would allow the user to distinguish various parts from the tongue during the imaging of the tongue (Paragraph 0053 of Freiburger). Furthermore, the modification allows for the enhancement of tongue data (Paragraph 0050 of Freiburger).
However, the combination of Davidson and Freiburger is silent regarding a method, comprising:
smoothing the one or more frames, 
identifying one or more local brightness maxima within each ROI, and 
disposing the respective ROI points in each identified ROI along the one or more local brightness maxima representative.
	In an analogous imaging field of endeavor, regarding ultrasound image processing based on image brightness, Kamiyama teaches a method, comprising:	
smoothing the one or more frames (Paragraph 0042 teaches that the apparatus generates a smoothed image with train of brightness values that exhibit the maximum brightness in the surrounding area), 
identifying one or more local brightness maxima within each ROI (Paragraph 0042 teaches that the apparatus generates a smoothed image with train of brightness values that exhibit the maximum brightness in the surrounding area. Paragraph 0047 teaches that the organ contour and the ROI is determined based on the maximum brightness point), and
disposing the respective ROI points in each identified ROI along the one or more local brightness maxima representative (Paragraph 0042 teaches that the apparatus generates a smoothed image with train of brightness values that exhibit the maximum brightness in the surrounding area. Paragraph 0047 teaches that the organ contour and the ROI is determined based on the maximum brightness point. The ROI is set based on the maximum brightness point. The absolute maximum brightness is a local brightness).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Davidson and Freiburger with Kamiyama’s teaching of setting ROI’s based on maximum brightness and smoothening images. This modified method would allow the user to easily visualize the object of interest (Paragraph 0007 of Kamiyama). Furthermore, the modification allows for improvement of the signal by selecting points based on the strongest visual intensity.

Allowable Subject Matter
Claims 5-15 and 19-20 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 5, the prior art fails to anticipate and/or render obvious, either solely or in combination, the generation and updating interactive visual story in real-time with a tongue mapping trajectory on the interfaced that is based on the enhanced ultrasound image.
With regard to claim 19, the prior art fails to anticipate and/or render obvious, either solely or in combination, the generation and updating interactive visual story in real-time with a tongue mapping trajectory on the interfaced that is based on the enhanced ultrasound image and the determination of a successful and unsuccessful sound production based on the matching to a desired path on the interactive visual story.
Claims 6-15 and 20 are allowed at least by virtue of their dependency upon an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osumi (PGPUB No. US 2012/0108973): Teaches image smoothening and ROI selection based on brightness maxima.
Matsuura et al. (PGPUB No. US 2002/0103023): Teaches the interactive game user to play and read out provided text.
Buhadi et al. (US Patent No. 8,825,492): Teaches an interactive game that is used to indicate the user how to speak in a particular manner with a display on instructing tongue positions.
Ghovanloo et al. (PGPUB No. US 2014/0342324): Teaches the tracking and real-time display of tongue position for purposes of speech remediation. It also teaches that an interactive game can be used to make the user to trace the trajectories while trying to speak a specific word. A progress bar is provided.
Preston et al. ("Ultrasound Images of the Tongue: A Tutorial for Assessment and Remediation of Speech Sound Errors", January 2017, Journal of Visualized Experiments, pages 1-10): Teaches the ultrasound imaging for speech remediation and tracking the entire contour of the tongue. Teaches a sagittal image from the jaw.
Wrench et al. ("Very High Frame Rate Ultrasound Tongue Imaging", June 1 2011): Teaches the ultrasound imaging and tracking of the points of the tongue during speaking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sonosite specification sheet shows that the system has a software. A software is implemented by a processor.
        2 Sonosite specification sheet teaches the storage uses card stores and flash cards.
        3 Sonosite specification sheet shows the device has a display.
        4 Sonosite specification sheet shows the device has a display and a keyboard.
        5 Sonosite specification sheet shows the device has a display.
        6 “The ultrasound image is produced based on the reflection of the waves off the body structures” and “Ultrasound imaging (sonography) uses high-frequency sound waves to view inside the body” and “…ultrasound waves are transmitted from the transducer through the gel into the body” (Link: https://www.fda.gov/radiation-emitting-products/medical-imaging/ultrasound-imaging)
        7 “The ultrasound image is produced based on the reflection of the waves off the body structures” and “Ultrasound imaging (sonography) uses high-frequency sound waves to view inside the body” and “…ultrasound waves are transmitted from the transducer through the gel into the body” (Link: https://www.fda.gov/radiation-emitting-products/medical-imaging/ultrasound-imaging)
        8 “The ultrasound image is produced based on the reflection of the waves off the body structures” and “Ultrasound imaging (sonography) uses high-frequency sound waves to view inside the body” and “…ultrasound waves are transmitted from the transducer through the gel into the body” (Link: https://www.fda.gov/radiation-emitting-products/medical-imaging/ultrasound-imaging)
        9 Sonosite specification sheet shows the device has a display and a keyboard.
        10 “The ultrasound image is produced based on the reflection of the waves off the body structures” and “Ultrasound imaging (sonography) uses high-frequency sound waves to view inside the body” and “…ultrasound waves are transmitted from the transducer through the gel into the body” (Link: https://www.fda.gov/radiation-emitting-products/medical-imaging/ultrasound-imaging)
        11 “The ultrasound image is produced based on the reflection of the waves off the body structures” and “Ultrasound imaging (sonography) uses high-frequency sound waves to view inside the body” and “…ultrasound waves are transmitted from the transducer through the gel into the body” (Link: https://www.fda.gov/radiation-emitting-products/medical-imaging/ultrasound-imaging)